DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-10, in the reply filed on 2/19/21 is acknowledged.
Claims 1-10 are examined below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad and extending longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 10, the claims recite the limitation “the top” in line 15, 14, and 18, respectively. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-4 and 6-9, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claims 1 and 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the claim positively recites a dorsum portion line 10, a lateral longitudinal arch portion in line 11, a medial longitudinal arch portion in lines 11-12, the dorsum portion in line 12, an anterior ankle joint portion in line 14, a lower tibia portion in line 14, and the wearer’s foot and leg in lines 16-17. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claim 3, the claim positively recites a proximal phalanx portion and the heel portion in line 2. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claim 5, the claim positively recites a dorsum portion line 9, a lateral longitudinal arch portion in line 10, a medial longitudinal arch portion in lines 10-11, the dorsum portion in line 11, an anterior ankle joint portion in line 13, a lower tibia portion in line 13, and the wearer’s foot and leg in lines 15-16. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claim 8, the claim positively recites a proximal phalanx portion and the heel portion in line 2. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claim 10, the claim positively recites a proximal phalanx portion and the heel portion in line 9, a dorsum portion line 13, a lateral longitudinal arch portion in lines 13-14, a medial longitudinal arch portion in line 14, the dorsum portion in line 15, an anterior ankle joint portion in lines 16-17, a lower tibia portion in line 17, and the wearer’s foot and leg in lines 19-20. Language such as “adapted” or “configured” is required in order to avoid claiming a human organism.
Regarding claims 2, 4, 6, 7, and 9, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claims 1 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensdorf US 7,828,759 B2 in view of Daley US 2008/0255490 A1 further in view of Amrein US 5,099,860.
Regarding claim 1, Arensdorf discloses a wearable foot sling for providing focal compression to portions of a wearer’s foot, toes and leg (fig. 7, the entire device being the foot sling; col. 3, lines 29-40, strap members 40 and 42 provide a lift to the foot and can thus create a sling effect; the strap members 40 and 42 are also elastic, which would be capable of providing focal compression depending on how tight they are wound about the foot and leg) comprising: a sock member 10 formed from a first elastomeric material (fig. 1 and col. 2, lines 20-27, sheath 10 being made of spandex) and surrounding a cavity sized for receipt of the foot, toes and leg of the wearer (fig. 1, the cavity within the sheath 10 is shown surrounding the foot and the leg; the toes would also be received in the cavity during the process of pulling on the sheath); a circumferential band 40/42 that is integrally formed with the sock member 10 (figs. 4-
Arensdorf is silent on a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad.
However, Daley teaches a therapeutic foot appliance 10 (fig. 3 and [0002], therapeutic device for foot ailments) comprising a plantar surface portion 14 having a thickened fabric pad fiber as “a slender, elongated, threadlike object or structure”; in this case, straps 20 are slender, elongated, and thin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached to the inner surface of the sheath 10 of Arensdorf a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad, as taught by Daley, for the additional benefit of “straightening and realigning toes in order to treat the maladies of hammertoe, bunions and Morton’s neuroma” ([0011]); please also note that Arensdorf discloses in col. 2, lines 20-23 that the athletic sock 14 is preferable (and thus not required). 
Arensdorf in view of Daley is silent on the circumferential band gradually widening as it runs medially at the medial longitudinal arch portion.
However, Amrein teaches orthosis for the foot and ankle (figs. 8 and 9) comprising an analogous circumferential band 51/52/53 that gradually widens as it runs medially at the medial longitudinal arch portion (figs. 5, 8, and 9 and col. 3, lines 35-44, the adhesion band 52 widens in the center such that, when worn, it widens under the arch as the band runs medially).

Regarding claim 3, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf is silent on the longitudinal fibers extending longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion.
However, Daley further teaches the longitudinal fibers 20 extending longitudinally between the plurality of tubes 18 at a proximal phalanx portion and the heel portion (fig. 2, the straps 20 running longitudinally from the sleeves 18 at the proximal phalanxes toward the heel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the longitudinal fibers of Arensdorf in view of Daley further in view of Amrein to extend longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion, as taught by Daley, to apply a pulling force between the toes and the heel strap in order to straighten and align the toes ([0026], [0028]).
Regarding claim 5, Arensdorf discloses a wearable foot sling for providing focal compression to portions of a wearer’s foot, toes and leg (fig. 7, the entire device being the foot sling; col. 3, lines 29-40, strap members 40 and 42 provide a lift to the foot and can thus create a sling effect; the strap members 40 and 42 are also elastic, which would be capable of providing focal compression depending on how tight they are wound about the foot and leg) comprising: a sock member 10 (fig. 1 and col. 2, lines 20-27, sheath 10) surrounding a cavity sized for receipt of the foot, toes and leg of the wearer (fig. 1, the cavity within the sheath 10 is shown surrounding the foot and the leg; the toes would also be received in the cavity during the process of pulling on the sheath); a circumferential band 40/42 that is integrally formed with the 
Arensdorf is silent on a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad.
However, Daley teaches a therapeutic foot appliance 10 (fig. 3 and [0002], therapeutic device for foot ailments) comprising a plantar surface portion 14 having a thickened fabric pad fiber as “a slender, elongated, threadlike object or structure”; in this case, straps 20 are slender, elongated, and thin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached to the inner surface of the sheath 10 of Arensdorf a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad, as taught by Daley, for the additional benefit of “straightening and realigning toes in order to treat the maladies of hammertoe, bunions and Morton’s neuroma” ([0011]); please also note that Arensdorf discloses in col. 2, lines 20-23 that the athletic sock 14 is preferable (and thus not required). 
Arensdorf in view of Daley is silent on the circumferential band gradually widening as it runs medially at the medial longitudinal arch portion.
However, Amrein teaches orthosis for the foot and ankle (figs. 8 and 9) comprising an analogous circumferential band 51/52/53 that gradually widens as it runs medially at the medial longitudinal arch portion (figs. 5, 8, and 9 and col. 3, lines 35-44, the adhesion band 52 widens in the center such that, when worn, it widens under the arch as the band runs medially).

Regarding claim 6, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf further discloses the sock member 10 being formed from a first elastomeric material (col. 2, lines 20-27, sheath 10 being made of spandex).
Regarding claim 8, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf is silent on the longitudinal fibers extending longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion.
However, Daley further teaches the longitudinal fibers 20 extending longitudinally between the plurality of tubes 18 at a proximal phalanx portion and the heel portion (fig. 2, the straps 20 running longitudinally from the sleeves 18 at the proximal phalanxes toward the heel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the longitudinal fibers of Arensdorf in view of Daley further in view of Amrein to extend longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion, as taught by Daley, to apply a pulling force between the toes and the heel strap in order to straighten and align the toes ([0026], [0028]).
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensdorf US 7,828,759 B2 in view of Daley US 2008/0255490 A1 further in view of Amrein US 5,099,860 and Cho US 2012/0100778 A1.
Regarding claim 2, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.

However, Cho teaches an analogous circumferential band (fig. 3 and [0036], bands of more tensely woven material wrap about the trousers 100 to provide compression in those areas) that is woven into the first material of an analogous main tubular member (fig. 3, the lowermost tubular portion of the trousers surrounding the lower leg comprise the abovementioned pressure bands; [0036], the bands are woven into the trousers with increased tension in order to provide greater pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley further in view of Amrein to be woven into the first elastomeric material of the sock member, as taught by Cho, because winding a band every time is inconvenient for people to use in their daily life ([0010]), and incorporating the compression band into the fabric of the sock member itself would make Arensdorf’s foot sling more convenient to wear.
Regarding claim 7, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf in view of Daley further in view of Amrein is silent on the circumferential band being woven into the first elastomeric material of the sock member.
However, Cho teaches an analogous circumferential band (fig. 3 and [0036], bands of more tensely woven material wrap about the trousers 100 to provide compression in those areas) that is woven into the first material of an analogous main tubular member (fig. 3, the lowermost tubular portion of the trousers surrounding the lower leg comprise the abovementioned pressure bands; [0036], the bands are woven into the trousers with increased tension in order to provide greater pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in .
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensdorf US 7,828,759 B2 in view of Daley US 2008/0255490 A1 further in view of Amrein US 5,099,860 and Johnson US 6,641,550 B1.
Regarding claim 4, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf further discloses the first elastomeric material of the sock member 10 having a first tension force (col. 2, lines 26-27, the sheath 10 is of spandex and would thus have an inherent tension force/elasticity); the circumferential band 40/42 having a second tension force; and wherein the second tension force is greater than the first tension force (col. 3, lines 29-40, strap members 40/42 are stretched and thus have an inherent second tension force; the strap members 40/42 are stretched to a maximum extension and applied to create a heel lift, meaning that the tension force in the strap members 40/42 must be greater than the tension force in the sock 10 (otherwise, an additional heel lift would not be possible)).
Arensdorf in view of Daley further in view of Amrein is silent on the circumferential band being formed from a second elastomeric material.
However, Johnson teaches an analogous circumferential band 32 for wrapping about the heel (fig. 6 and col. 4, lines 24-26) being formed from a second elastomeric material (col. 4, lines 6-9, neoprene and rubber being elastomeric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley further in view of Amrein to be formed from a second elastomeric material, as 
Regarding claim 9, Arensdorf in view of Daley further in view of Amrein discloses the claimed invention as discussed above.
Arensdorf further discloses the first elastomeric material of the sock member 10 having a first tension force (col. 2, lines 26-27, the sheath 10 is of spandex and would thus have an inherent tension force/elasticity); the circumferential band 40/42 having a second tension force; and wherein the second tension force is greater than the first tension force (col. 3, lines 29-40, strap members 40/42 are stretched and thus have an inherent second tension force; the strap members 40/42 are stretched to a maximum extension and applied to create a heel lift, meaning that the tension force in the strap members 40/42 must be greater than the tension force in the sock 10 (otherwise, an additional heel lift would not be possible)).
Arensdorf in view of Daley further in view of Amrein is silent on the circumferential band being formed from a second elastomeric material.
However, Johnson teaches an analogous circumferential band 32 for wrapping about the heel (fig. 6 and col. 4, lines 24-26) being formed from a second elastomeric material (col. 4, lines 6-9, neoprene and rubber being elastomeric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley further in view of Amrein to be formed from a second elastomeric material, as taught by Johnson, to have “sufficient material strength” while still being “more flexible” (col. 4, lines 1-9).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arensdorf US 7,828,759 B2 in view of Daley US 2008/0255490 A1 further in view of Amrein US 5,099,860, Cho US 2012/0100778 A1, and Johnson US 6,641,550 B1.
Regarding claim 10, Arensdorf discloses a wearable foot sling for providing focal compression to portions of a wearer’s foot, toes and leg (fig. 7, the entire device being the foot sling; col. 3, lines 29-40, strap members 40 and 42 provide a lift to the foot and can thus create a sling effect; the strap members 40 and 42 are also elastic, which would be capable of providing focal compression depending on how tight they are wound about the foot and leg) comprising: a sock member 10 formed from a first elastomeric material having a first tension force (fig. 1 and col. 2, lines 20-27, sheath 10 being made of spandex, which would have an inherent first tension force) and surrounding a cavity sized for receipt of the foot, toes and leg of the wearer (fig. 1, the cavity within the sheath 10 is shown surrounding the foot and the leg; the toes would also be received in the cavity during the process of pulling on the sheath); a circumferential band 40/42 having a second tension force, wherein the second tension force is greater than the first tension force (col. 3, lines 29-40, strap members 40/42 are stretched and thus have an inherent second tension force; the strap members 40/42 are stretched to a maximum extension and applied to create a heel lift, meaning that the tension force in the strap members 40/42 must be greater than the tension force in the sock 10 (otherwise, an additional heel lift would not be possible)); the circumferential band 40/42 forming a tension path beginning at a dorsum portion (figs. 4 and 5, the band 40/42 begins its path with the terminal end having fastener 46; as shown in the figures, this end of the band 40/42 is situated on the dorsal aspect of the foot), wrapping laterally around at a lateral longitudinal arch portion and running medially at a medial longitudinal arch portion (fig. 4, the band 40/42 starts at the dorsum, wraps behind the ankle and down over the lateral side of the arch, then medially under the arch to the medial side of the foot), and continuing upwards toward the dorsum portion medially to connect with itself, thereby forming a closed loop (fig. 5, the band 40/42 forms a closed loop when it wraps over the dorsum of the foot again); the circumferential band 40/42 continuing laterally and superior across an anterior ankle joint portion (fig. 5, from the dorsum of the foot, the band 40/42 wraps upwards from the front, over the side of the lateral ankle joint), wrapping around a 
Arensdorf is silent on a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad; the longitudinal fibers extending longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion.
However, Daley teaches a therapeutic foot appliance 10 (fig. 3 and [0002], therapeutic device for foot ailments) comprising a plantar surface portion 14 having a thickened fabric pad forming a metatarsal bar (figs. 1-3 and [0024], foot strap 14 forms a bar that wraps under the plantar surface of the foot; strap 14 can be made of cloth (i.e., fabric), which would have an inherent thickness and provide some level of padding, as opposed to a bare foot); a plurality of tubes 18 each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes (fig. 3 and [0025], toe sleeves 18); an interdigit barrier 32 separating each of the plurality of tubes 18 (fig. 4 and [0029], sleeves 18 can have inserts 32 to protect the web between the toes); a plurality of longitudinal fibers 20 connecting the plurality of tubes 18 with the thickened fabric pad 14 (figs. 1-3 and [0026], straps 20 connect the sleeves 18 and the foot strap 14; please note that thefreedictionary.com defines fiber as “a slender, elongated, threadlike object or structure”; in this case, straps 20 are slender, elongated, and thin); the longitudinal fibers 20 extending longitudinally between the plurality of tubes 18 at a proximal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached to the inner surface of the sheath 10 of Arensdorf a plantar surface portion having a thickened fabric pad forming a metatarsal bar; a plurality of tubes each being sized and configured for engaged receipt and passage therethrough of the wearer’s toes; an interdigit barrier separating each of the plurality of tubes; a plurality of longitudinal fibers connecting the plurality of tubes with the thickened fabric pad; the longitudinal fibers extending longitudinally between the plurality of tubes at a proximal phalanx portion and the heel portion, as taught by Daley, for the additional benefit of “straightening and realigning toes in order to treat the maladies of hammertoe, bunions and Morton’s neuroma” ([0011]); please also note that Arensdorf discloses in col. 2, lines 20-23 that the athletic sock 14 is preferable (and thus not required). 
Arensdorf in view of Daley is silent on the circumferential band gradually widening as it runs medially at the medial longitudinal arch portion.
However, Amrein teaches orthosis for the foot and ankle (figs. 8 and 9) comprising an analogous circumferential band 51/52/53 that gradually widens as it runs medially at the medial longitudinal arch portion (figs. 5, 8, and 9 and col. 3, lines 35-44, the adhesion band 52 widens in the center such that, when worn, it widens under the arch as the band runs medially).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley to gradually widen as it runs medially at the medial longitudinal arch portion, as taught by Amrein, which would provide greater underfoot support and distribute the compression of the strap over a wider area, making it more comfortable.
Arensdorf in view of Daley further in view of Amrein is silent on the circumferential band being woven into the first elastomeric material of the sock member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley further in view of Amrein to be woven into the first elastomeric material of the sock member, as taught by Cho, because winding a band every time is inconvenient for people to use in their daily life ([0010]), and incorporating the compression band into the fabric of the sock member itself would make Arensdorf’s foot sling more convenient to wear.
Arensdorf in view of Daley further in view of Amrein and Cho is silent on the circumferential band being formed from a second elastomeric material.
However, Johnson teaches an analogous circumferential band 32 for wrapping about the heel (fig. 6 and col. 4, lines 24-26) being formed from a second elastomeric material (col. 4, lines 6-9, neoprene and rubber being elastomeric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circumferential band of Arensdorf in view of Daley further in view of Amrein and Cho to be formed from a second elastomeric material, as taught by Johnson, to have “sufficient material strength” while still being “more flexible” (col. 4, lines 1-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hearn US 1,999,929; Langenfeld et al. US 3,128,763; Nemcik US 2009/0178178 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786